Citation Nr: 0831266	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right hip injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2004 by the Department of Veterans Affairs (VA), denying the 
veteran's application to reopen a claim for service 
connection for residuals of a right hip injury.  As part of 
the appeal that followed, the veteran initially raised an 
alternative theory for service connection, alleging that his 
right hip disability is secondary to his service-connected 
plantar fasciitis of the feet.  

The veteran's reopened claim for service connection for 
residuals of a right hip injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a right hip injury 
was denied by RO action in February 2003, and following 
written notice to the veteran in February 2003 as to such 
adverse action and his right to appeal, an appeal was 
initiated but then withdrawn by the veteran.  

2.  Since entry of the February 2003 action, denying the 
veteran's original claim for service connection for residuals 
of a right hip injury, the evidence added to the record is 
not duplicative or cumulative of previously submitted items 
of evidence and raises a reasonable possibility of 
substantiating the veteran's claim.  
CONCLUSION OF LAW

The RO's decision of February 2003, denying entitlement to 
service connection on for residuals of a right hip injury, is 
final; new and material evidence has been submitted to reopen 
the veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000. To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as the disposition reached herein 
regarding the application to reopen the veteran's claim for 
service connection for residuals of a right hip injury is 
favorable to the appellant, and the underlying claim on the 
merits, require additional development (see remand below), 
the need to discuss the VA's efforts to comply with the VCAA 
and its implementing regulations and jurisprudence is at this 
juncture obviated.

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).
For claims submitted as of August 29, 2001, and subsequently, 
as is the case here, the definition of new and material 
evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 
1347 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's original claim for service connection for 
residuals of a right hip injury was denied by RO action in 
February 2003 based on the absence of a showing of chronic 
disability following an in-service right hip injury.  Notice 
of the RO's action and of the veteran's appellate rights was 
furnished to him later in February 2003, following which he 
initiated a timely appeal.  Following his receipt of a 
statement of the case issued in September 2003, he 
nevertheless withdrew such issue from appellate consideration 
in October 2003, thereby rendering final the RO's February 
2003 action.  38 U.S.C.A. § 7105.

Inasmuch as finality has attached to the rating decision of 
February 2003, and in view of the veteran's submission of a 
claim to reopen in June 2004, the question at this juncture 
is whether new and material evidence has been presented to 
reopen his previously denied claim for service connection for 
residuals of a right hip injury.  This ordinarily 
necessitates a review of the evidence submitted prior to and 
subsequent to that most recent, final denial.  

However, in this instance, notice is taken by the Board that 
the record includes medical data from 1999 identifying the 
existence of X-ray evidence of mild right hip arthritis and 
reported residuals of a an old right hip injury, as well as 
diagnoses of right hip bursitis in 2004 and 2005 and a 
medical opinion, dated in November 2007, from a private 
treating physician indicating that the veteran had chronic 
right hip pain and other foreseeable right hip problems as a 
result of a prior injury from years ago.  Such evidence 
denotes the existence of chronic disablement of the right hip 
and a medical opinion linking the veteran's right hip pain 
and other foreseeable right hip disorders to an old right hip 
injury.  While the private physician did not specify what 
injury of long ago precipitated the veteran's right hip 
problems, and there is no indication that he reviewed the 
relevant medical evidence in the claims file, no other right 
hip injury other than the in-service motor vehicle accident 
is otherwise alleged or shown.  

On the basis of the foregoing, it is concluded that the noted 
evidence regarding the veteran's right hip and its nexus to a 
prior hip injury was not previously before agency decision 
makers, it relates to one or more unestablished facts, it is 
neither cumulative nor redundant of prior evidence, and it 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for residuals of a 
right hip injury.  As such, it is determined that new and 
material evidence has been presented to reopen the previously 
denied claim for service connection for residuals of a right 
hip injury.  To that extent, alone, the benefit sought on 
appeal is granted, and the reopened claim is addressed in the 
REMAND portion of this document that follows. 
ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a right hip injury; the benefit sought on 
appeal is granted to this extent only.


REMAND

Further development is deemed to be in order with respect to 
the veteran's reopened claim of entitlement to direct service 
connection for residuals of a right hip injury, to include 
the conduct of a VA medical examination to confirm he 
existence of right hip disablement and obtaining a medical 
opinion as to the relationship, if any, between the veteran's 
in-service injury involving his right hip and the existence 
of any existing disorder of his right hip.  In order to 
facilitate the conduct of that development, remand is found 
to be in order.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

As well, it is noted that the veteran has alleged that his 
service-connected plantar fasciitis of his right and left 
feet has caused or aggravated his right hip disorder.  See 
38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  A service connection claim includes all theories 
under which service connection may be granted.  See Robinson 
v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, 
Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  
This alternative theory was initially addressed by the RO in 
its supplemental statement of the case of May 2008, albeit 
without obtaining any VA medical examination or opinion as 
the claimed proximate causation or aggravation.  Further 
medical input as to the alleged relationship between the 
veteran's plantar fasciitis and his claimed right hip 
disability is deemed necessary.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 3.159(c)(4), 3.310.  



In view of the foregoing, this portion of the appeal is 
REMANDED for the following actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are needed 
to substantiate his claim for service 
connection for residuals of a right hip 
injury, to include secondary to his 
service-connected plantar fasciitis.  The 
veteran should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide;  and (3) 
that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  If requested, 
VA will assist him in obtaining records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  The veteran should by separate 
written communication be asked to furnish 
the names and addresses of all medical 
professionals or institutions who 
undertook examination and/or treatment of 
his right hip from the time of his 
separation from service until the 
present.  In addition, he should be asked 
to provide the approximate date or dates 
of any specified examination and/or 
treatment.

Once such information is received, along 
with any needed authorization, the RO or 
AMC should contact that listed providers 
or medical facilities in order to obtain 
all pertinent medical records for 
inclusion in the veteran's claims folder.

3.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
order to ascertain the nature and 
etiology of any existing right hip 
disability.  The claims folder should be 
furnished to the examiner for use in the 
study of this case and the report 
prepared as to the findings of such 
examination should indicate whether the 
claims folder was made available and 
reviewed.  Such evaluation should include 
a review of the veteran's medical 
history, as well as a detailed clinical 
evaluation, and any indicated diagnostic 
testing. All pertinent diagnoses should 
then be recorded pertaining to the 
veteran's right hip.

The examiner is asked to provide medical 
opinions as to the following:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
existing right hip disorder 
from which the veteran now 
suffers had its onset during 
his period of military service 
from August 1983 to June 1992 
or is otherwise related to that 
period of service or any event 
thereof, including the noted 
motor vehicle accident in which 
his right hip was struck by a 
car mirror?

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
existing right hip disorder of 
the veteran was caused or 
aggravated by service-connected 
plantar fasciitis of both of 
his feet?  

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.  

If it is determined that the veteran's 
right hip disorder was aggravated by his 
service- connected plantar fasciitis, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected right hip 
disorder (e.g., slight, moderate) before 
the onset of aggravation.

The examiner is also requested to provide 
a rationale for each opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the clinician 
should so record in the examination 
report.

5. Thereafter, the merits of the 
veteran's claim for service connection 
for residuals of a right hip injury, to 
include as secondary to his service-
connected plantar fasciitis, should be 
adjudicated on the basis of all pertinent 
evidence and all governing legal criteria 
(de novo), including 38 C.F.R. § 3.310 
(2007).  If the benefit sought on appeal 
is not granted, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


